

114 HR 5866 IH: Expanded Stalking Protections Act of 2016
U.S. House of Representatives
2016-07-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 5866IN THE HOUSE OF REPRESENTATIVESJuly 14, 2016Ms. Meng (for herself and Mrs. Dingell) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend title 18, United States Code, to extend the coverage of the Federal prohibition against
			 stalking in order to provide protection to friends and co-workers, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the Expanded Stalking Protections Act of 2016. 2.Stalking (a)In generalSection 2261A of title 18, United States Code, is amended—
 (1)by striking Whoever and inserting (a) In general.—Whoever;(2)in paragraph (1)(A)(ii), by striking or;(3)in paragraph (1)(A)(iii), by striking or after the semicolon;(4)by adding at the end of paragraph (1)(A) the following:  (iv)a friend of that person; or(v)a co-worker of that person; or; and (5)by adding at the end of the following:(b)DefinitionsIn this section:(1)Co-workerThe term co-worker means a person with whom one has a work relationship, without regard to any hierarchy within the organization.(2)FriendThe term friend means a person with whom one has a bond of mutual affection, exclusive of intimate or family relations..(b)Conforming amendmentsSection 2261A, as amended by subsection (a), is further amended— (1)in paragraph (1)(B), by striking or (iii) and inserting (iii), (iv), or (v);(2)in paragraph (2)(A), by striking or (iii) and inserting (iii), (iv), or (v); and(3)in paragraph (2)(B), by striking or (iii) and inserting (iii), (iv), or (v).